Citation Nr: 1609290	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  06-21 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher initial disability rating (or evaluation) for the service-connected bilateral hearing loss, in excess of 0 percent for the period from December 6, 1991 to April 9, 2010, and in excess of 20 percent from April 9, 2010.


REPRESENTATION

Veteran represented by:  New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1967 to December 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from February 2005, July 2005, and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The current agency of original jurisdiction (AOJ) is the VA RO in Newark, New Jersey.  A claim for service connection for "nerve damage to both ears" was received in December 1991, but was not adjudicated at that time.  A claim to reopen service connection for PTSD was received in December 2004.

The February 2005 rating decision, in pertinent part, granted service connection for bilateral hearing loss and assigned an initial noncompensable (0 percent) disability rating effective December 6, 1991 (the date the service connection claim was received by VA).  The July 2005 rating decision, in pertinent part, declined to reopen service connection for PTSD.  The May 2010 rating decision granted a 20 percent disability rating for the service-connected bilateral hearing loss from April 9, 2010 (the date of a VA audiology examination), creating "staged" initial disability ratings.

Where, as here, the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West,	 12 Vet. App. 119, 126 (1999).  As discussed below, the Board finds that the disability ratings assigned by the AOJ do not adequately reflect the distinct time periods where the service-connected bilateral hearing loss exhibited symptoms warranting different ratings.  As such, the Board finds that the Veteran is entitled to not more than a noncompensable (0 percent) disability rating for bilateral hearing loss for the period from December 6, 1991 to September 10, 2008, and a 20 percent disability rating from September 10, 2008 (the date that it is factually ascertainable the Veteran is entitled to a higher rating).  

In September 2008, the Veteran testified at a personal hearing at a VA RO in New York, New York (Travel Board hearing) before a Veterans Law Judge.  A transcript of the hearing is of record.  

In November 2008, the Board, in pertinent part, reopened service connection for PTSD and remanded the issues of a higher (compensable) initial disability rating for bilateral hearing loss and service connection for PTSD for additional development.  As discussed in detail below, the Board is granting service connection for PTSD, constituting a full grant of the benefit sought on appeal; therefore, any discussion with regard to compliance with the Board's remand instructions with respect to this issue is rendered moot.  

With respect to the issue of higher initial disability ratings for bilateral hearing loss, pursuant to the November 2008 remand instructions, correspondence was sent to the Veteran in December 2008 asking him to submit any outstanding private treatment records with respect to treatment for bilateral hearing loss or the appropriate authorizations for VA to obtain the records on his behalf.  Additional private treatment records have been associated with the claims file.  The Veteran was afforded a VA examination in April 2010 to assist in determining the current severity of the bilateral hearing loss.  The Board finds that the April 2010 VA examination report was thorough and adequate and in compliance with the Board's remand instructions.  As such, the Board finds there has been substantial compliance with the November 2008 Board remand orders.  See Stegall v. West,	 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).   

The Veterans Law Judge who held the September 2008 hearing is no longer employed by the Board.  In correspondence received in July 2010, the Veteran requested to testify at another hearing before the Board.  In July 2010, the Board remanded the issues on appeal to afford the Veteran a Board videoconference hearing, which was subsequently scheduled for January 2014 and notice was sent to the Veteran.  In correspondence received in November 2013, the Veteran withdrew the hearing request - the development ordered by the July 2010 remand.  As such, the Board finds that there has been substantial compliance with the July 2010 Board remand order.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. 97.  The hearing request is deemed withdrawn and the Board may proceed with adjudication of the issues on appeal.  38 C.F.R. § 20.704(d) (2015).    

Documents dated after the most recent supplemental statement of the case (dated in June 2010) have been associated with the claims file, specifically, June 2010, October 2011, and June 2013 VA skin disorder examination reports, an April 2012 exam for housebound status or permanent need for regular aid and attendance (on VA Form 21-2680), October 2011 and October 2014 VA psychiatric disorder examination reports, private treatment records received in October 2010, November 2010, and August 2011, and VA treatments records dated after June 2010.  While the June 2010 supplemental statement of the case does not include review of this evidence, the Board finds that this evidence is either duplicative, relates to the issue of service connection for PTSD, which the Board is granting herein, or does not relate to the remaining issue on appeal, i.e., higher initial disability ratings for the service-connected bilateral hearing loss.  As such, the Veteran is not prejudiced by the Board's consideration of this evidence in the first instance. 

The issue of whether new and material evidence has been received to reopen service connection for osteoarthritis has been raised by the record, but has not been adjudicated by the AOJ.  See December 2009 written statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 



FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD.

2.  The Veteran's claimed in-service stressor has been verified.

3.  There is credible supporting evidence that the PTSD is related to the claimed stressor.

4.  For the initial rating period from December 6, 1991 to September 10, 2008, the bilateral hearing loss has been manifested by no more than Level IV hearing in the right ear and Level II hearing in the left ear. 

5.  For the initial rating period from September 10, 2008, the bilateral hearing loss has been manifested by no more than Level V hearing in the right ear and Level VI hearing in the left ear. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  For the initial rating period from December 6, 1991 to September 10, 2008, the criteria for a compensable initial disability rating for bilateral hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.385, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (effective before and after June 10, 1999).  

3.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period from September 10, 2008 to April 9, 2010, the criteria for an initial disability rating of 20 percent, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.385, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Codes 6102 (effective before June 10, 1999), 6100 (effective after June 10, 1999).  

4.  For the initial rating period from September 10, 2008, the criteria for an initial disability rating in excess of 20 percent for bilateral hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.385, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Codes 6102 (effective before June 10, 1999), 6100 (effective after June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As discussed in detail below, the Board is granting service connection for PTSD; therefore, no discussion of VA's duty to notify and to assist is necessary with respect to this issue.   

With respect to the issue of higher initial disability ratings for bilateral hearing loss, in this case, notice was provided to the Veteran in April 2005, after the initial adjudication of the service connection claim in February 2005.  Despite this timing defect, this issue comes before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give 38 U.S.C.A. § 5103(a) notice for the service connection claims that were granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, a copy of the September 2008 Board hearing transcript, VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  With respect to the bilateral hearing loss, the Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in February 1992, January 2005, and April 2010.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the initial rating issue.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical examinations and audiometric testing, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.    

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this case, the January 2005 VA examiner noted that the Veteran reported the greatest difficulty hearing in the presence of noise and from a distance.  As the VA examiners considered the functional effects of the Veteran's hearing loss ability, the Board finds that the examinations of record are adequate to adjudicate the appeal and no further examination is necessary.

The Veteran testified at a hearing before the Board in September 2008 before a Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal.  

The Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems associated with the bilateral hearing loss.  As the Veteran presented evidence of symptoms due to the bilateral hearing loss, and there is additionally medical evidence reflecting the severity of the bilateral hearing loss, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to this issue.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R.	 § 3.103(c)(2), and the Board can adjudicate the issue based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.         

Service Connection for PTSD

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  

The contention liberally construed for the Veteran is that his claimed PTSD is related to active service.  The Veteran contends that he has experienced depression, nightmares, and extreme anxiety since service in the Republic of Vietnam.  The Veteran contends that the compound he was stationed at and the adjoining Pleiku Air Base received continuous shelling during his deployment to Vietnam.  The Veteran contends that he experiences PTSD due to this in-service stressor.  See December 2004 PTSD questionnaire, September 2008 Board hearing transcript.
      
First, the Board finds that the weight of the evidence is at least equipoise as to whether the Veteran has a current diagnosis of PTSD.  At a VA examination in December 2009, the VA examiner assessed that the Veteran did not meet the diagnostic criteria for PTSD; however, VA treatment records dated throughout the appeal period note multiple diagnoses of PTSD.  See e.g., June 2010, October 2010, August 2013 VA treatment records.  Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current diagnosis of PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Next, there is credible supporting evidence that the Veteran's claimed in-service stressor, that the compound on the hill and adjoining Pleiku Air Base received continuous shelling where he was stationed in Vietnam, occurred.  A May 2010 VA PTSD stressor verification review memorandum notes that the Veteran's base camp in Vietnam was co-located with the 4th Infantry Division's base camp, which received a mortar attack in June 1969.  The memorandum notes that the Veteran's claimed stressor of being exposed to enemy stressor has been corroborated.  As such, the Board finds that the Veteran's in-service stressor has been verified.  38 C.F.R. § 3.304(f).  

Given the above, the remaining question is whether there is medical evidence of a link between current symptoms and the specific claimed in-service stressor.  A June 2010 VA treatment record, after a detailed psychiatric evaluation, notes a diagnosis of PTSD based upon the verified in-service stressor.  

The Veteran has a current diagnosis of PTSD.  The Board finds that the evidence is at least in equipoise as to whether the currently diagnosed PTSD is related to the verified in-service stressor as the only reported stressor was the in-service stressor.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Under the rating schedule, all psychiatric disabilities other than eating disorders are rated together under the General Rating Formula for Mental Disorders based on the level of social and occupational impairment detailed at 38 C.F.R. § 4.130 (2015).  As such, the effect of this Board decision is that the separate grant of service connection for PTSD does not result in a separate disability rating for PTSD apart from the already service-connected acquired psychiatric disorder (generalized anxiety disorder).  All of the Veteran's psychiatric impairment due to the now service-connected PTSD will be rated together with the impairment due to the already service-connected acquired psychiatric disorder (generalized anxiety disorder).  A single disability rating will be provided for all social and occupational impairment, whether due to symptoms of PTSD or generalized anxiety disorder.  See also 38 C.F.R. § 4.14 (2015).  

Initial Ratings for Bilateral Hearing Loss

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson, 12 Vet. App. at 126.  The Board finds that "staged" ratings of 0 percent for the period from December 6, 1991 to September 10, 2008, and 20 percent from September 10, 2008 (the date that it is ascertainable the Veteran is entitled to the higher rating) for the bilateral hearing loss are warranted.

The Veteran is in receipt of a noncompensable (0 percent) initial disability rating for the period from December 6, 1991 to April 9, 2010, and a 20 percent rating from April 9, 2010, for the bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  During the pendency of this appeal, the regulations for rating a hearing loss disorder were revised, effective June 10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).  When regulations are changed during the course of an appeal, the criteria that are to the advantage of the claimant should be applied.  However, if the revised regulations are more favorable to the claimant, then an award of an increased rating based on a change in law may be granted retroactive to, but no earlier than, the effective date of the change.  See VAOPGCPREC 3-2003.  The Board will discuss the "old" and "new" rating criteria, but notes that the "new" rating criteria can be applied only as of the effective date of the regulation, i.e., June 10, 1999.

The old and new regulatory criteria for evaluating a hearing loss disorder are similar.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing the method of evaluating hearing loss based on the results of puretone audiometry results and the results of a controlled speech discrimination test and indicating that there was no proposed change in this method of evaluation).  The amended regulations incorporated some explanatory comments concerning VA's method of rating a hearing loss disorder, changed the Diagnostic Codes used when evaluating hearing loss, and added 38 C.F.R. § 4.86 (dealing with exceptional patterns of hearing loss).  This changes will be discussed in more detail below. 

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz or Hz).  Pursuant to the rating schedule, the assignment of a rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In cases in which the rating of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. §§ 4.85(a) (in effect before and after June 10, 1999), 4.86 (1998).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R.	 § 4.85(b) and (e) (1998 and 2015).  Table VII was amended in that hearing loss is now rated under a single code, that of Diagnostic Code 6100, regardless of the percentage of disability.  See 64 Fed. Reg. 25204 (May 11, 1999).

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R.	 § 4.85(d).

The amended regulations changed the title of Table VI from "Numeric Designations of Hearing Impairment" to "Numeric Designations of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  Table VI is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b) (in effect before and after June 10, 1999).

The amended regulations changed the title of Table VIA from "Average Puretone Decibel Loss" to "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999).  Table VIA is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c) (in effective before and after June 10, 1999).  

The amended regulations added two new provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The first new provision, that of 38 C.F.R. § 4.86(a), indicates that if puretone thresholds in the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, a rating can be based either on Table VI or Table VIA, whichever results in a higher rating.  Each ear will be evaluated separately.  See 64 Fed. Reg. 25209 (May 11, 1999).  This provision addresses the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), indicates that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  Id. 

The Board can accept and rate based on private audiometric test scores, which were provided in graph form.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).

The Veteran contends generally that the bilateral hearing loss has manifested in more severe symptoms than contemplated by the initial disability ratings assigned.  In a July 2005 notice of disagreement, the Veteran contended that the private medical evidence shows hearing loss of 40 percent.  See also June 2006 written statement.  At the September 2008 Board hearing, the Veteran contended that his hearing loss is of such extent and severity to warrant a higher disability rating.  In a May 2010 written statement, the Veteran contended that the 20 percent "stage" of the disability rating for bilateral hearing loss should have been granted earlier than the April 9, 2010 VA examination.  The Veteran contended that the 20 percent "stage" should be granted as early as February 28, 2005 when he first submitted private audiological reports to VA.     
 
From December 6, 1991 to September 10, 2008

After review of the lay and medical evidence of record, the Board finds that, for the initial rating period from December 6, 1991 to September 10, 2008, the weight of the evidence demonstrates that the Veteran's bilateral hearing loss has been productive of no more than Level IV hearing loss in the right ear and Level II hearing loss in the left ear, which is commensurate with the noncompensable (0 percent) disability rating assigned under Diagnostic Code 6100 under the "old" or "new" regulations, which, as discussed above.  See 38 C.F.R. § 4.85(b) and (e) (1998 and 2015). 

In a November 1992 substantive appeal (on a VA Form 9), the Veteran contended that the bilateral hearing loss was severe and had a great impact at home and work.  At a December 1992 RO hearing, the Veteran testified that he has difficulty hearing when a lot of people are talking at once. 





At the February 1992 VA examination, audiometric testing reflects the following auditory thresholds:


HERTZ

1000
2000
3000
4000
RIGHT
35
50
50
70
LEFT
15
30
45
55

The average puretone threshold was 51 dB in the right ear and 36 dB in the left ear. Word recognition scores, based on the Maryland CNC test, were 94 percent in the right ear and 96 percent in the left ear.  Applying Table VI to the Veteran's hearing loss, as recorded at the February 1992 VA examination, results in numerical designations of Level I in the right ear and Level I in the left ear, which equates to a noncompensable disability rating.  38 C.F.R. § 4.85.  As no unusual patterns of hearing impairment under 38 C.F.R. § 4.86 were shown, application of Table VIA to the audiological scores is not warranted.  

An October 1997 VA treatment record notes audiometric testing reflecting the following auditory thresholds:


HERTZ

1000
2000
3000
4000
RIGHT
Subject error
30
Subject error
95
LEFT
40
45
50
55

The October 1997 audiogram does not provide puretone thresholds at 1000, 2000, 3000, 4000 Hertz levels, rending the audiometric testing inadequate for rating purposes.  Further, no speech recognition scores were reported, which are generally required to determine hearing acuity for rating purposes.  See 38 C.F.R. § 4.85(a).     

The Veteran underwent private audiometric testing in March 2004.  While the March 2004 private audiometric examination report does not include the puretone thresholds in numerical format, but are reported in graphical representation, the Board is able to interpret these graphical representations of audiometric data and convert it to numerical data in its role as a fact finder.  See Kelly, 7 Vet. App. at 474; see also Savage, 24 Vet. App. at 249.  The March 2004 private audiometric testing reflects the following auditory thresholds: 


HERTZ

1000
2000
3000
4000
RIGHT
60
50
70
65
LEFT
40
45
60
70
   
The average puretone threshold was 69 dB in the right ear and 54 dB in the left ear.  It is unclear whether the documented speech discrimination percentages in the March 2004 private audiometric examination report were obtained using Maryland CNC testing as required by regulation.  See 38 C.F.R. § 4.85(a).  The Board will assume, arguendo, that the speech discrimination percentages were derived using Maryland CNC testing, in order to see whether the results would warrant a compensable rating and, if so, would also warrant further assistance to determine from the private audiology examiners which type of speech discrimination testing was used (see Savage at 249).  

Word recognition scores were 95 percent in the right ear and 100 percent in the left ear.  Applying Table VI to the Veteran's hearing loss, as recorded in the March 2004 private audiological examination report, results in numerical designations of Level II in the right ear and Level I in the left ear, which equates to a noncompensable disability rating.  38 C.F.R. § 4.85.  As no unusual patterns of hearing impairment under 38 C.F.R. § 4.86 were shown, application of Table VIA to the audiological scores is not warranted.  






At the January 2005 VA examination, audiometric testing reflects the following auditory thresholds:


HERTZ

1000
2000
3000
4000
RIGHT
40
45
60
65
LEFT
40
45
65
65

The average puretone threshold was 53 dB in the right ear and 54 dB in the left ear. Word recognition scores, based on the Maryland CNC test, were 80 percent in the right ear and 84 percent in the left ear.  The Veteran reported the greatest difficulty hearing in the presence of noise and from a distance.  Applying Table VI to the Veteran's hearing loss, as recorded at the January 2005 VA examination, results in numerical designations of Level IV in the right ear and Level II in the left ear, which equates to a noncompensable disability rating.  38 C.F.R. § 4.85.  As no unusual patterns of hearing impairment under 38 C.F.R. § 4.86 were shown, application of Table VIA to the audiological scores is not warranted.  

The Board has reviewed the statements from the Veteran made during the course of this appeal and to health professionals and, while they do paint a picture of the difficulty his hearing impairment causes, these statements do not establish that a compensable schedular rating is warranted for the initial rating period from December 6, 1991 to September 10, 2008 because such a rating is primarily determined from the application of mechanical audiometric testing and speech recognition scores.  Based on the above, the Board finds that, for the initial rating period from December 6, 1991 to September 10, 2008, the Veteran's disability picture more nearly approximates the criteria for a noncompensable (0 percent) disability rating for the bilateral hearing loss; therefore, a higher (compensable) initial rating for bilateral hearing loss must be denied.  38 C.F.R. §§ 4.3, 4.7.

From September 10, 2008

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from September 10, 2008 to April 9, 2010, the Veteran's bilateral hearing loss has been manifested by Level V hearing in the right ear and Level VI hearing in the left ear, which is commensurate with a 20 percent disability rating under Diagnostic Code 6100. 

At the September 2008 Board hearing, the Veteran testified that his hearing loss had worsened from what was reflected on the January 2005 VA examination report.  The Veteran testified that he has to frequently ask people to repeat themselves.  In a March 2009 written statement, the Veteran contended that a January 2008 private audiological report clearly shows severe hearing loss.  

The Veteran underwent private audiometric testing in January 2009.  While the January 2009 private audiometric examination report does not include the puretone thresholds in numerical format, but are reported in graphical representation, the Board is able to interpret these graphical representations of audiometric data and convert it to numerical data in its role as a fact finder.  See Kelly at 474; see also Savage at 249.  The January 2009 private audiometric testing reflects the following auditory thresholds: 


HERTZ

1000
2000
3000
4000
RIGHT
60
70
70
70
LEFT
60
70
75
75
   
The average puretone threshold was 68 dB in the right ear and 70 dB in the left ear.  It is unclear whether the documented speech discrimination percentages in the January 2009 private audiometric examination report were obtained using Maryland CNC testing as required by regulation.  See 38 C.F.R. § 4.85(a).  The Board will assume, arguendo, that the speech discrimination percentages were derived using Maryland CNC testing.  

Word recognition scores were 80 percent in the right ear and 68 percent in the left ear.  Applying Table VI to the Veteran's hearing loss, as recorded in the January 2009 private audiological examination report, results in numerical designations of Level IV in the right ear and Level VI in the left ear, which equates to a 20 percent disability rating.  38 C.F.R. § 4.85.  Further applying Table VIA to each ear, because the puretone thresholds were at least 55 dB at each of the four specified frequencies (1000, 2000, 3000, 4000 Hz), results in numerical designations of Level V in the right ear and Level VI in the left ear, which also equates to a 20 percent disability rating.

Based on the above, the Board finds that, for the initial rating period from September 10, 2008 to April 9, 2010, the Veteran's bilateral hearing loss has been manifested by Level V hearing in the right ear and Level VI hearing in the left ear, which is commensurate with a 20 percent disability rating under Diagnostic Code 6100.  38 C.F.R. §§ 4.3, 4.7, 4.85 (in effect before and after June 10, 1999).

The Board also finds that, for the initial rating period from September 10, 2008, the weight of the evidence demonstrates that the criteria for a disability rating in excess of 20 percent has not been met or more nearly approximated.  As noted above, applying Table VIA to each ear based on the results recorded in the January 2009 private audiological examination report, results in numerical designations of Level V in the right ear and Level VI in the left ear, which equates to a 20 percent disability rating.

At the April 2010 VA examination, audiometric testing reflects the following auditory thresholds:


HERTZ

1000
2000
3000
4000
RIGHT
55
55
70
75
LEFT
55
55
75
70

The average puretone threshold was 64 dB in the right ear and 64 dB in the left ear. Word recognition scores, based on the Maryland CNC test, were 80 percent in the right ear and 80 percent in the left ear.  Applying Table VI to the Veteran's hearing loss, as recorded at the April 2010 VA examination, results in numerical designations of Level IV in the right ear and Level IV in the left ear.  Further applying Table VIA to each ear, because the puretone thresholds were at least 55 dB at each of the four specified frequencies (1000, 2000, 3000, 4000 Hz), results in a numerical designation of Level V in the right ear and Level V in the left ear, which also equates to a 20 percent disability rating.  38 C.F.R. § 4.85.

In a May 2010 written statement, the Veteran indicated confusion about why the grant of a 20 percent disability rating only increased his total disability rating from 40 to 50 percent (instead of 60 percent).  VA regulations direct that disability ratings are to be combined, not added, in determining the overall level of disability.  See 38 C.F.R. § 4.25 (2015).  As such, a 40 percent rating combined with a 20 percent rating equals a 52 percent rating, which, in turn, is rounded to 50 percent.  See id.

The Board has reviewed the statements from the Veteran made during the course of this appeal and to health professionals and, while they do paint a picture of the difficulty his hearing impairment causes, these statements do not establish that an initial disability rating in excess of 20 percent is warranted for the initial rating period from September 10, 2008 because such a rating is primarily determined from the application of mechanical audiometric testing and speech recognition scores.  Based on the above, the Board finds that, for the initial rating period from September 10, 2008, the Veteran's disability picture more nearly approximates the criteria for a 20 disability rating for the bilateral hearing loss; therefore, an initial disability rating in excess of 20 percent for bilateral hearing loss must be denied.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the bilateral hearing loss for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the symptomatology and impairment caused by the Veteran's bilateral hearing loss is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak, 21 Vet. App. at 455.  In this regard, the VA examination reports addressed the functional effects caused by the Veteran's bilateral hearing loss disability, noting general complaints of progressively decreased hearing and difficulty understanding conversations.  The January 2005 VA examiner noted that the Veteran reported the greatest difficulty hearing in the presence of noise and from a distance.    

The schedular criteria are adequate to rate the Veteran's bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns as demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and schedular rating criteria.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
  
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  A July 2013 rating decision denied a TDIU, which the Veteran did not appeal.  As such, the September 2012 rating decision denial of TDIU became final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105 (2015).  The Board finds that the Veteran has not alleged CUE in this case regarding the July 2013 rating decision denial of a TDIU; indeed, he has not made any allegation of impropriety, misapplication of law or regulations, or factual inaccuracy as to the July 2013 rating decision.  

This case is further distinguishable from Rice because Rice involved entitlement to an earlier effective date for a TDIU following the grant of TDIU, whereas this Veteran's case involves a prior final decision denial of TDIU (in July 2013).  The Court in Rice held that the claim for a TDIU was not inseparable from the claim for a higher initial rating when new evidence was submitted within one year of the RO's decision assigning an initial rating for the underlying disability, a question not at issue in this decision because of the finality of the July 2013 TDIU rating decision.  In this Veteran's case, in contrast to Rice, the issue was entitlement to a TDIU, which was denied, rather than entitlement to an earlier effective date for TDIU following the grant of a TDIU.  This case is distinguishable from Rice because in this Veteran's case the RO has separately developed, adjudicated, and denied the Veteran's TDIU claim, and has done so in a rating decision that has become final.  

Accordingly, the issue of entitlement to a TDIU prior to July 16, 2013 (the date the July 2013 rating decision was mailed to the Veteran) is not presently before the Board as an issue inseparable from the Veteran's initial rating appeal decided above.  The July 2013 rating decision denying entitlement to a TDIU became final and the Veteran has not alleged CUE; therefore, the issue of entitlement to a TDIU prior to July 16, 2013 is not currently in appellate status before the Board.  The holding in Rice does not extend to override finality of the July 2013 final denial of TDIU, both for the reasons stated distinguishing this case from Rice, and because since the Court issue the Rice decision in 2009 the Court has not issued a precedential decision extending the generalized principle of attachment of TDIU to a rating appeal in Rice to override legal finality of an adjudication specifically denying TDIU that was raised and adjudicated during a still open rating period.  In the absence of such precedent, the finality of a prior final decision must be respected in VA adjudications.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.105, 20.1103 (2015); 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R.		 § 3.400(o) (2015) (implicitly recognizing that there must be a claim for increase, formal or informal, to be compared with the factual date of worsening, to determine an effective date).

Pursuant to Rice, the Board has considered whether a new claim for TDIU has been raised subsequent to the July 2013 rating decision.  As TDIU is a form of increased rating, even though there is a prior final decision, a new claim for TDIU may be raised at any time by the Veteran or by other evidence of record suggesting unemployability due to service-connected disabilities, and reopening of the claim based on new and material evidence (38 C.F.R. § 3.156 (2015)) is not required.  See Hurd v. West, 13 Vet. App. 449 (2000) (recognizing that a TDIU claim was a form of increased rating claim by applying increased rating effective date regulatory provisions to a TDIU claim); Norris v. West, 12 Vet. App. 413 (1999) (recognizing that a claim for a TDIU is in essence a claim for an increased rating); Parker v. Brown, 7 Vet. App. 116, 118 (1994) (stating that a TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule).  Nevertheless, because there has been a prior final rating decision denial of TDIU in this case, a new claim for a TDIU is required to obtain readjudication of the issue of TDIU, just as a new claim for increased rating is required in cases where there has been a prior final rating decision assigning a percentage rating.      


The Veteran is in receipt of a 100 percent schedular disability rating (pursuant to the July 2013 rating decision) for service-connected generalized anxiety disorder, the underlying service-connected disability for the TDIU claim (see March 2012 application for increased compensation based on unemployability (on a VA Form 21-8940), received by VA in July 2012), effective July 9, 2012.  Assignment of a total schedular rating does not automatically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) (West 2014) by having an "additional" disability of 60 percent or more ("housebound" rate)).  In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent rating where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  

In this case, for the period from July 16, 2013 (after the last denial of a TDIU), the other service-connected disabilities are bilateral hearing loss, rated as 20 percent disabling, tinnitus, rated as 10 percent disabling, and atopic dermatitis, rated as 10 percent disabling.  The evidence for that time period from July 9, 2012 (after the Veteran was granted the 100 percent disability rating for generalized anxiety disorder) does not show that the Veteran was unable to secure and follow a substantially gainful occupation solely by reason of the service-connected disabilities other than generalized anxiety disorder.  Nor has the Veteran alleged otherwise.  To award a separate TDIU rating for the period since July 2013, in addition to the schedular 100 percent rating based on the service-connected generalized anxiety disorder, would result in duplicate counting of disabilities - i.e., duplicate rating of the "total" occupational impairment already rated as part of the 

100 percent disability rating assigned for generalized anxiety disorder.  38 C.F.R.	 § 4.14 (2015).  As such, the question of entitlement to a TDIU from July 16, 2013 forward is rendered moot by the grant of schedular 100 percent rating for generalized anxiety disorder.  Sabonis v. Brown, 6 Vet. App. 426 (1994).    
  

ORDER

Service connection for PTSD is granted.

An initial disability rating for bilateral hearing loss in excess of 0 percent, for the period from December 6, 1991 to September 10, 2008, is denied; an initial disability rating of 20 percent, for the period from September 10, 2008 to April 9, 2010, is granted; an initial disability rating in excess of 20 percent, for the initial rating period from September 10, 2008, is denied. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


